BROWNING, C.J.
Joseph Livingston (Appellant) petitions this Court for relief as to two disciplinary reports and liens imposed on his inmate trust account. We affirm the trial court’s ruling on the mandamus petitions because they were untimely, but reverse the trial court’s imposition of original and appellate liens on Appellant’s inmate trust account. See Yasir v. McDonough, 31 Fla. L. Weekly D1459, — So.2d -, 2006 WL 1419271 (Fla. 1st DCA May 25, 2006); Cox v. Crosby, 31 Fla. L. Weekly D310, — So.2d-, 2006 WL 176681 (Fla. 1st DCA Jan.26, 2006), review granted by McDonough v. Cox, 924 So.2d 809 (Fla.2006). We direct the circuit court to order reimbursement of any funds that may have been withdrawn from Appellant’s account to satisfy the improper lien orders.
AFFIRMED in part and REVERSED in part.
BENTON and LEWIS, JJ., concur.